DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 10/27/2021.  As directed by the amendment, claims 1, 2, 4, 6, 13 and 23 have been amended. Claims 1-13, 18-20, 23, 24, 26 and 28 are pending in the instant application.
Applicant has amended Fig. 1 and claim 13 to address the objections to the drawings, which are hereby withdrawn.
Applicant has amended the specification to address a minor informality, which is hereby withdrawn.
Applicant has amended claim 4, 6 and 23 to have antecedent basis; the rejections under 35 USC 112(b) are withdrawn.
Regarding the rejection of claim 19 under 35 USC 112(a), Applicant on page 11 of Remarks filed 10/27/2012 (hereinafter “Remarks”) argues that Fig. 3 shows the spring 214 as a compression spring. This is not shown in Fig. 3. The spring in Fig. 3 is a tension spring: it functions by retracting after being stretched/tensioned, see page 19, lines 8-9 of the instant specification. The only compression spring disclosed by the instant application is spring 2214, which, in contrast to the other (tension) springs, is explicitly stated to be a compression spring, see page 35, line 6 of the instant specification (“spring 2214 is shown, which is a metal compression spring”), i.e. it 
	In light of Applicant’s amendment of claim 1, which nominally differentiates the first and second parts, claim 3 now includes unsupported subject matter, because there is no support for only the first part having the ramped surface (as encompassed by the “or” part of the “and/or” term); the specification discloses an embodiment with only the second part having the ramped surface (i.e. the second embodiment), or both the first and second parts having a ramped surface (e.g. the first embodiment). The Examiner’s Amendment below corrects this issue. 
	Applicant argues on pages 10-11 of Remarks that “damper” should not be interpreted “as being limited to “a pocket of air above a piston within a cylinder”” because the plain and ordinary meaning of the term damper “conveys a range of structures that includes “a pocket of air above a piston within a cylinder” as well as alterative equivalent structures”. First, the Examiner notes that Applicant has argued no structure that is inherent to the term “damper” and as such, the claims do not recite sufficient structure to perform the recited function of damping. Second, the Examiner notes that an interpretation under 35 USC 112(f) gives Applicant exactly the interpretation/scope they assert, that is, “structures that includes “a pocket of air above a piston within a cylinder” as well as alterative equivalent structures”, see the last paragraph of page 10 of the Office Action mailed 8/3/2021: “Because this/these claim it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.” (emphasis added). Therefore, the Examiner maintains that “damper” should be interpreted under 35 USC 112(f).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Gram on 11/23/2021.

The application has been amended as follows: 
Amended claim 1 to read:
A mechanical return assembly for a valved-container inhaler comprising: 
a resilient structure; 
a transfer configured to transfer stored potential energy from the resilient structure to a resilient, valved container in the form of a force to thereby release a medicament therefrom; 

a first condition in which load is transferred from the resilient structure to the transfer, and 
a second condition in which the resilient structure and the transfer can move relative to one another to interrupt the load path and disconnect the valved canister from the force and thereby allow the valved container to resile after actuation.

Amended claim 3 to read:
The mechanical return assembly for a valved-container inhaler according to claim 2, in which the ramped surface is defined on at least the the rotation thereof.

Amended claim 4 to read:
The mechanical return assembly for a valved-container inhaler according to claim 3, comprising: 
a housing; and, 
a static actuator formation fixed with respect to the housing, wherein  formation is configured to engage the ramped surface of the second part; 


Amended claim 6 to read:
The mechanical return assembly for a valved-container inhaler according to claim 3, in which 

Amended claim 19, line 2, deleted “13” and inserted ---4---
Amended claim 20, line 2, deleted “19” and inserted ---1---

Allowable Subject Matter
Claims 1-13, 18-20, 23, 24, 26 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner agrees with Applicant’s arguments on pages 13-14 of Remarks that “the canister of Genova is always being acted on by the firing spring; that it is never disconnected.” [The load path of Genova, while interrupted due to the collapse of the knuckle, still exerts a small amount of force onto cup 138/the canister, i.e. the force necessary to retain the knuckle in the collapsed position as seen in Fig. 8 vs Fig. 9 of Genova.] The amendments above make it clear that “a true clutch,” as asserted by Applicant on pages .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHRYN E DITMER/           Primary Examiner, Art Unit 3785